DETAILED ACTION

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed (renumbered as 1-19).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a harvesting device comprises a plurality of row units on a head (34), each row unit comprising a camera (S6A-36F, paragraphs 0028 and 0036); a processor (30) in communication with the cameras, the processor constructed and arranged to process images acquired by the camera to detect stalks (stalk thickness/diameter, paragraph 6037): and a display (24) in communication with the processor configured to display data acquired from the images (paragraphs 0028-0029 and 0035), wherein the data acquired from the images include stalk size (thickness/diameter), such as found in Sauder et al. (US 9,322,629).  The prior art of record does not teach or suggest, in the claimed combination, the data acquired from the images include stalk location and stalk size and the processor also acquires a harvester speed and a frame rate of the camera to detect the stalks captured in multiple images. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 2016/0084813) disclose an apparatus estimate yield comprises a first signal being received that indicates an aggregate yield measured by an aggregate yield sensor during a measurement interval; a second signal being received that indicates a plurality of geo-referenced regions across which a harvester has traveled prior to the measurement interval; the apparatus allocate, to each of at least two geo-referenced regions, an aggregate yield portion allocation based upon different travel times for crops to the aggregate yield sensor and pre-harvest weighting data value differences amongst the at least two georeferenced regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 29, 2021